DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 35 USC 112 rejections of claims 2-4, 13, 18, 6, 14, 12 have been withdrawn.
Response to Arguments
	Applicant’s arguments with respect to the claims have been considered but are
moot because the arguments do not apply to the references as used in the current
rejection. Newly found prior art has been applied to address the amended claims. Reference Timmer, Bogue is looked to in addressing the trip device extending spanwise and varying distance to the leading edge of the wing along the span.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 24, 25 rejected under 35 U.S.C. 103 as being unpatentable over Timmer et al, Aerostructural Optimization of a Low Sweep Transonic Wing with Shock Control Bump, AIA A, 1/2016, in view of Mihora et al (5651516).
In regards to claim 1, Timmer discloses a method of enhancing operation of an aircraft, the method comprising: 
moving a wing having a fixed-location trip device along a span of the wing through an airflow such that air passing over a wing surface creates a laminar boundary layer (Fig. 3 discloses aircraft wing with freestream airflow, ref. 2-D SCB shock control bump/trip device); and 
Timmer does not expressly disclose as taught by Mihora: creating a turbulent boundary layer when the airflow is downstream of the fixed- location trip device (Fig. 5 ref. 20 turbulent flow downstream of ref. 50), wherein the laminar boundary layer extends for a first length and the turbulent boundary layer extends for a second length (as seen in Fig. 5, laminar flow before ref. 50 and turbulent flow after),
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Timmer with Mihora for the trip device to create a turbulent boundary layer when the airflow is downstream of the fixed- location trip device, wherein the laminar boundary layer extends for a first length and the turbulent boundary layer extends for a second length in order to reduce drag.
Timmer as combined further discloses:
wherein the fixed-location trip device is at a trip device location that is aft of the laminar boundary layer (Timmer Fig. 2 aft of shock, Mihora aft of trip device ref. 50), such that the trip device location enables laminar flow for the first length to increase aerodynamic efficiency and enables turbulent flow for the second length to decrease loads on the wing, thereby providing a fixed aft limit on a transition from laminar boundary layer to turbulent boundary layer (Timmer as combined discloses the claimed structure and is capable of performing the claimed limitation, MPEP 2112.01), 
wherein the fixed-location trip device extends continuously spanwise along an upper surface of the wing (Timmer Fig. 3 2-D SCB) while varying a distance between the fixed-location trip device and a leading edge of the wing (Timmer as seen in Fig. 3, 2-D SCB varies distance to leading edge along wing span).

In regards to claim 2, Timmer as combined discloses the method as recited in claim 1, wherein the trip device location is aft of a target transition location (Timmer Fig. 2b, SCB bump extends past shock), wherein the target transition location is a location where the airflow transitions from the laminar boundary layer to the turbulent boundary layer (Mihora Fig. 5 for ref. 50/trip device)

In regards to claim 3, Timmer as combined discloses the method as recited in claim 1, wherein the trip device location is at a target transition location (Timmer Fig. 2b SCB bump), wherein the target transition location is a location where the airflow transitions from the laminar boundary layer to the turbulent boundary layer (Mihora Fig. 5 for ref. 50/trip device).

In regards to claim 5, Timmer as combined discloses the method as recited in claim 1 further comprising: reducing shock movement on the wing wherein the fixed-location trip device reduces downstream movement of the transition and an associated movement of shock location on the wing during transonic airflow (Timmer as combined discloses similar actions of laminar flow on the wing encountering SCB, trip device, creating turbulent flow on the wing downstream of the device, accordingly the flow reducing shock movement on the wing and reducing downstream movement of the transition and an associated movement of shock location on the wing during transonic airflow).

In regards to claim 6, Timmer as combined discloses the method as recited in claim 1, wherein the trip device location decreases variation of aerodynamic forces between flight conditions (Timmer as combined discloses similar actions of laminar flow on the wing encountering SCB, trip device, creating turbulent flow on the wing downstream of the device, accordingly the flow decreases variation of aerodynamic forces between flight conditions), and wherein the flight conditions comprise cruise conditions and extreme load conditions (Timmer abstract, part I introduction discloses transonic flight).

In regards to claim 24, Timmer as combined discloses the method as recited in claim 1, wherein the wing comprises: a first end coupled to a fuselage of the aircraft; and a second end that is a tip of the wing (Timmer as seen in Fig. 2).

In regards to claim 25, Timmer as combined discloses the method as recited in claim 24, wherein the trip device extends continuously from the first end to the second end (Timmer as seen in Fig. 2 for 2-D SCB).

Claim 13, 14, 18, 22, 23, 26-30 rejected under 35 U.S.C. 103 as being unpatentable over Wood (9463870) in view of Barbara et al (20090090814) in view of Bogue (20060060720).
In regards to claim 13, Wood discloses a method of manufacturing a wing comprising:
identifying a first target transition location along a chordwise direction of an airfoil surface of the wing under cruise condition (Figs. 2, 3-5 location of ref. 3 along span of ref. 1 accordingly in a target location);
predicting a plurality of target transition locations under a plurality of design conditions (C1:28 “the chord-wise position of such bumps is dictated by the expected position of the shock 4” accordingly predicting/expected the target transition location);
While wood discloses “for either laminar or turbulent wings the position is a complex function of Mach number and lift coefficient,” Wood does not  expressly disclose as taught by Barbara: wherein the target transition location is a location where airflow transitions from a laminar boundary layer to a turbulent boundary layer (Barbara [0008] “the fluid flow EF on the latter switches from the laminar state EFL (forward of the band 8) to the turbulent state EFT the fluid flow EF on the latter switches from the laminar state EFL (forward of the band 8) to the turbulent state EFT”); 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Barbara with Bogue by providing the target transition location is a location where airflow transitions from a laminar boundary layer to a turbulent boundary layer in order to determine where the air flow becomes turbulent and where to place the trip device.
Wood as combined further discloses: 
identifying a most-downstream target transition location from the plurality of target transition locations (Figs. 2, 3-5 location of ref. 3 along span of ref. 1), such that a shock occurrence is downstream of the identified most-downstream target transition location along a chord of the airfoil surface (Figs. 2, 3-5 location of ref. 4 along span of ref. 1, downstream of ref. 3); and
incorporating a trip device along a spanwise direction of the wing at a selected length aft of the most-downstream target transition location to enable turbulent flow (Figs. 2, 3-location/ placement of ref. 3 along span of ref. 1),
 while Wood discloses an upper/top surface of a wing, Wood as combined does not expressly disclose as taught by Bogue: wherein the trip device extends continuously spanwise along an upper surface of the wing while varying a distance between the fixed-location trip device and a leading edge of the wing (Bogue teaches a trip device which extends span wise continuously, as seen in Fig. 4B ref. 430b, the device, as seen in the figure, is a varying distance from the leading edge, ref. 420).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wood as combined with Bogue by providing the fixed-location trip device extends continuously spanwise along an upper surface of the wing while varying a distance between the fixed-location trip device and a leading edge of the wing in order to better control the location of the shock wave on the surface of the wing.

In regards to claim 14, Wood as combined discloses the method as recited in claim 13, wherein a trip device location decreases variation of aerodynamic forces between flight conditions (Wood discloses similar actions of laminar flow on the wing encountering ref. 3, trip device, creating turbulent flow on the wing downstream of the device, accordingly decreases variation of aerodynamic forces between flight conditions), wherein the flight conditions comprise cruise conditions and extreme load conditions (Bogue [0008] discloses subsonic speeds/cruise condition, [0002] discloses “high speed bursts and/or dives,” accordingly extreme conditions). 

In regards to claim 18, Wood discloses an aircraft wing comprising:
a trip device (as seen in Fig. 6, ref. 3 in Figs. 2, 4, 5) along a span of the wing to enable turbulent flow (C1:30 discloses turbulent) wingspan seen in Figs. 2, 4, 5),
wherein a trip device location is aft of a target transition location (Fig. 3 ref. 3 aft of ref. 4, location similar to that disclosed in figure 3 of the instant application) along a chord of an airfoil of the wing (chord wise view seen at least in Fig. 3),
While wood discloses “for either laminar or turbulent wings the position is a complex function of Mach number and lift coefficient,” Wood does not  expressly disclose as taught by Barbara: wherein the target transition location is a location where airflow transitions from a laminar flow to turbulent flow (Barbara [0008] “the fluid flow EF on the latter switches from the laminar state EFL (forward of the band 8) to the turbulent state EFT the fluid flow EF on the latter switches from the laminar state EFL (forward of the band 8) to the turbulent state EFT”); 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Barbara with Bogue by providing the target transition location is a location where airflow transitions from a laminar flow to turbulent flow in order to determine where the air flow becomes turbulent and where to place the trip device.
Wood as combined further discloses: 
wherein the trip device prevents downstream movement of the transition from laminar flow to turbulent flow and associated movement of a shock location on the wing (Wood as seen in at least in Fig. 2 ref. 4 is held at location on wingspan), and
Wood does not expressly disclose as taught by Bogue: wherein the trip device extends continuously spanwise along an upper surface of the wing while varying a distance between the fixed-location trip device and a leading edge of the wing (Bogue teaches a trip device which extends span wise continuously, as seen in Fig. 4B ref. 430b, the device, as seen in the figure, is a varying distance from the leading edge, ref. 420).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wood as combined with Bogue by providing the trip device extends continuously spanwise along an upper surface of the wing while varying a distance between the fixed-location trip device and a leading edge of the wing in order to better control the location of the shock wave on the surface of the wing.

In regards to claim 22, Wood as combined discloses the aircraft wing as recited in claim 18, wherein the trip device location decreases variation of aerodynamic forces between flight conditions (Wood as combined discloses the claimed structure and is capable of performing the claimed limitation, MPEP 2112.01).

In regards to claim 23, Wood as combined discloses the aircraft wing as recited in claim 18, wherein the flight conditions comprise cruise conditions and extreme load conditions (Bogue [0008] discloses subsonic speeds/cruise condition, [0002] discloses “high speed bursts and/or dives,” accordingly extreme conditions).

In regards to claim 26, Wood as combined discloses the method as recited in claim 13, wherein the wing is a wing of an aircraft (Wood as seen in Fig. 2).

In regards to claim 27, Wood as combined discloses the method as recited in claim 26, wherein the wing comprises: a first end coupled to a fuselage of the aircraft; and a second end that is a tip of the wing (Wood, discloses wing in Fig. 2 accordingly a first end coupled to a fuselage of the aircraft; and a second end that is a tip of the wing).

In regards to claim 28, Wood as combined discloses the method as recited in claim 27, wherein the trip device extends continuously from the first end to the second end (Bogue as seen in Fig. 4B).

In regards to claim 29, Wood as combined discloses the aircraft wing as recited in claim 18, wherein a first end of the wing is configured to couple to an aircraft and wherein a second end of the wing is a tip of the wing (Wood discloses wing in Fig. 2, accordingly a first end coupled to a fuselage of the aircraft; and a second end that is a tip of the wing).

In regards to claim 30, Wood as combined discloses the aircraft wing as recited in claim 29, wherein the trip device extends continuously from the first end to the second end (Bogue as seen in Fig. 4B).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Timmer, Mihora as applied to claim 1 above, and further in view of Wood.
In regards to claim 4, Timmer as combined discloses the method as recited in claim 1, but does not expressly disclose as taught by Wood: wherein the trip device location is upstream of a target transition location (Fig. 5 refs. 3, upstream of ref. 4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Timmer as combined with Wood by providing the trip device location is upstream of a target transition location in order to provide greater or lesser turbulence over a span of the wing to reduce drag.
Timmer as combined further discloses: wherein the target transition location is a location where the airflow transitions from the laminar boundary layer to the turbulent boundary layer (Timmer transition location at shock, Mihora Fig. 5 transition location at ref. 50).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Timmer, Mihora as applied to claim 1 above, and further in view of Barbara (20090090814).
In regards to claim 12, Timmer as combined as combined discloses the method as recited in claim 1 but does not expressly disclose as taught by Barbara: wherein, a vertically oriented wing comprises a second fixed-location trip device (Barbara [0015] discloses “said aerodynamic surface is a wing or an empennage “and “both on the top face and on the bottom face”, Bogue claim 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Timmer as combined with Barbara by providing a vertically oriented wing comprises a second fixed-location trip device in order to reduce drag on additional surfaces. 

conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             

/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642